Citation Nr: 1447926	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  10-47 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected Type II diabetes mellitus.

2. Entitlement to service connection for a skin disorder of the scalp.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1965 to June 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that, in pertinent part, denied service connection for hypertension and folliculitis.  The Board has recharacterized the issue of service connection for folliculitis as entitlement to service connection for a skin disorder in order to fully consider the Veteran's claim.

The Board is cognizant that in a September 2014 filing the Veteran's representative noted that the Veteran had requested a Travel Board hearing in his December 2010 substantive appeal, VA Form 9.  As the Veteran did not make such a request, the Board finds that the representative's statement is made on a factual incorrect basis, and further, the representative, in the same filing, does not make an independent request for a hearing for the Veteran.  After careful consideration, the Board finds there is no pending request for a hearing.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's skin disorder of the scalp was not manifested in service and is not shown to be related to his service.


CONCLUSION OF LAW

Service connection for a skin disorder of the scalp is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements have been met.  An October 2008 letter notified the Veteran of the information needed to substantiate and complete his claim of service connection for a skin disorder, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued this notification letter prior to the adjudication of this issue, the notice was timely.

Regarding the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran has not identified any additional records that could be used to support his claims.

The Veteran was not afforded a VA examination for his skin disorder claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to the Veteran's claim for entitlement to service connection for a skin disorder, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes an examination and opinion with respect to the Veteran's claim for entitlement to service connection for a skin disorder is not needed because the only evidence indicating such disability is related to service is his own general, conclusory lay statements.  He asserts his skin disorder is related to the herbicide agent, Agent Orange exposure in Vietnam.  As will be explained below, the Veteran's exposure to Agent Orange is conceded, but the Veteran's variously diagnosed skin disorder is not a presumptive condition associated with exposure to Agent Orange.  Furthermore, there is no medical evidence of record regarding a nexus between the Veteran's skin disorder and service, to include the presumed herbicide exposure therein.  He has also not alleged a continuity of symptomatology since service.  As there is no indication of some causal connection by competent lay or medical evidence, an examination is not warranted.  See McLendon, supra.  

VA's duty to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, to include Agent Orange, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  With regard to disabilities a veteran attributes to exposure to Agent Orange, the law provides that service connection may be presumed for certain diseases enumerated by statute and regulations that become manifest within a particular period, if any such period is prescribed.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran asserts he is entitled to service connection for a skin disorder of the scalp related to Agent Orange exposure in Vietnam.  

Post-service treatment records show the Veteran has been variously diagnosed with a skin disorder of the scalp.  An August 2005 Moncrief Army hospital treatment note shows he was diagnosed with dermatitis and was referred to a dermatologist.  The dermatologist diagnosed folliculitis in January 2006.  A January 2010 VA Agent Orange examination report shows he reported being treated for acne keloidalis.  In his December 2010 substantive appeal, the Veteran asserted his skin disorder of the scalp could be melanoma.  The Board notes that the evidence of record does not demonstrate that he has the requisite medical training, expertise, or credentials needed to render a skin cancer diagnosis.  Therefore, the Veteran is not competent to make diagnose melanoma, and it will not be considered as a current disability.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  

It is not in dispute that the Veteran served in Vietnam, and is entitled to a presumption that he was exposed to herbicides therein.  The regulations, however, do not provide presumptive service connection for dermatitis, folliculitis or acne keloidalis.  38 C.F.R. §§ 3.307, 3.309.  Even though the Veteran is not competent to diagnose his skin disorder, the Board notes that the regulations also do not provide presumptive service connection for skin cancer, to include melanoma.  The VA Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  Accordingly, presumptive service connection for the Veteran's variously diagnosed skin disorder of the scalp based on exposure to Agent Orange is not warranted.  Notwithstanding, the Board will still consider whether the Veteran is entitled to service connection for his variously diagnosed skin disorder of the scalp on a direct basis.

On April 1965 service entrance and January 1985 service separation examinations, the Veteran's skin was normal on clinical evaluation.  It was also found to be normal on Mach 1966, December 1967, April 1971, and April 1981 examinations.  His STRs are silent for any complaints, findings, treatment, or diagnosis relating to his scalp.  A November 1978 treatment note shows he complained of a rash, but it was located on his hands and feet.  Hyperhidrosis was assessed.  He denied having had skin diseases on his January 1985 report of medical history.  

As noted, he was diagnosed with dermatitis in August 2005 and folliculitis in January 2006.  A January 2010 VA Agent Orange examination report shows he reported being treated for acne keloidalis.  The examiner did not diagnose a current skin disorder.  No etiology opinions were provided, nor were they required under these circumstances based on the purpose of this examination (it was not provided as part of his service connection claim to assist in providing evidence of a link to service).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board finds that the evidence of record does not support a finding of service connection for skin disorder of the scalp.  The Veteran has not submitted any medical or scientific evidence that shows exposure to Agent Orange actually caused his variously diagnosed skin disorder.  The January 2010 Agent Orange examiner noted the Veteran reported being treated for acne keloidalis, but in no way does the note relate any skin disorder to his military service and exposure to Agent Orange.  It appears to the Board that the physician simply recorded the Veteran's reported history.  No current skin disorder was diagnosed.  The Board has also considered the Veteran's statements attributing his skin disorder to service, but, as noted, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, the Veteran is not competent to provide an opinion as to the diagnosis of his skin disorder or to the etiology of any such disorder.  See Jandreau, 492 F. 3d at 1377.   In the absence of any persuasive and probative evidence that the Veteran's current skin disorder of the scalp is etiologically related to active service, to include the presumed herbicide exposure, service connection is not warranted and the claim must be denied.  

As discussed above, without an in-service disease or injury, the Board is not obligated to provide the Veteran with an examination or obtain any further opinion on the matter.  He has not submitted a competent medical statement relating his currently manifest skin disorder to his military service.  To the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the claim based on direct and presumptive theories of service connection, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a skin disorder of the scalp is denied.  


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issue of service connection for hypertension.

In a November 2010 statement, a physician from the Moncrief Army hospital indicated the Veteran's hypertension was a complication "directly due" to his diabetes.  The Veteran was afforded a VA examination in July 2013 to address a secondary service connection theory.  In an August 2013 addendum opinion, the examiner opined "it is less likely than not" that the Veteran's hypertension was aggravated by his diabetes.  The August 2013 opinion must be viewed as inadequate because it did not address whether it is at least likely as not the Veteran's hypertension was proximately due to his service-connected disabilities.  See 38 C.F.R. § 3.310.  As such, a new VA examination is needed.

Additionally, any outstanding VA treatment records and Moncrief Army hospital records should be associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all of the Veteran's VA treatment records from August 2013 to the present which have not yet been associated with the record, including records from the Columbia, South Carolina VA Medical Center.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

2.  The AOJ should obtain any outstanding records from the Moncrief Army hospital.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

3. Contact the Veteran and request to identify all private medical providers from whom he has sought treatment for hypertension and diabetes, and to complete and provide any authorizations necessary for VA to obtain all identified treatment records for each medical treatment provider identified.  After securing the necessary authorization forms, attempt to obtain all identified pertinent medical records.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.

4. The AOJ should schedule the Veteran for a VA examination by an appropriate medical doctor to determine the nature, extent and etiology of his hypertension.  Based on the record, the examiner should provide responses to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is proximately due to his service-connected diabetes mellitus? 

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension has been aggravated by his service-connected diabetes mellitus?  Aggravation is an increase in severity beyond the natural progress of the disorder. 

Detailed reasons for all opinions should be provided.

5. After undertaking any other development deemed appropriate, the AOJ should then review the entire record and readjudicate the issue of service connection for hypertension.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


